United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




Inventors: Bachmann et al.			:
Application No. 17/072,552			:		Decision on Petition under
Filing Date: October 16, 2020		:		37 C.F.R. § 1.55(e)		
Attorney Docket No. 153718.00106		:


This is a decision on the renewed petition under 37 C.F.R. § 1.55(e) filed June 14, 2022.

The petition is granted.

A petition under 37 C.F.R. § 1.55(e) to accept an unintentionally delayed priority claim to German Application No. 102019128179.2 was filed on February 25, 2022.  The Office issued a decision dismissing the petition on June 7, 2022.  The renewed petition and a proper corrected application data sheet were filed on June 14, 2022.

The requirements set forth in 37 C.F.R. § 1.55(e) have been satisfied, and the late priority claim is accepted as being unintentionally delayed.

A corrected Filing Receipt, which includes the priority claim to the prior-filed foreign application, accompanies this decision on petition.

This decision grants the petition to accept the unintentionally delayed claim for priority to the prior foreign application because the requirements of 37 C.F.R. § 1.55(e) and the formal requirements for priority (see MPEP § 213.02) have been met.  This acceptance should not be construed as meaning that this application is entitled to priority to the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to priority to the filing date of a foreign application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See § MPEP 216.

Any questions concerning this matter may be directed to Attorney Advisor Steven Brantley at (571) 272-3203.  

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions

Enclosure:	Corrected Filing Receipt